The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Current Status of Claims
This action is a response to communication of March 21, 2022. By amendment of March 21, 2022 the Applicant amended claims 1, 3-4, 7, 13, 15, 17, 19, and 21 in order to emphasize the distinguishable features of the instant invention. Claims 2, 14, and 18 were canceled. Therefore, claims 1, 3-13, 15-17, and 19-23 are currently active in the application and in condition for allowance. 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance.
None of the references of the record show the limitations of claim 1, 13, 17: “A force-sensitive device, comprising: a transducer configured to be coupled to a first estimate an applied force by the digit while a second surface of the digit is in contact with a surface based on ultrasonic waves propagating in the digit, wherein the second surface of the digit is opposite the first surface of the digit; wherein estimating the applied force comprises: receiving a first reflected ultrasonic wave corresponding to a first transmitted ultrasonic wave traversing a first distance from the first surface of the digit to a first surface of a bone of the digit and returning the first distance from the first surface of the bone back to the first surface; and determining the applied force based on a first time of flight between transmitting the first transmitted ultrasonic wave and receiving the first reflected ultrasonic wave or based on the first distance.”,  as also illustrated in Figure 7A and described in paragraphs [0054-0057] of the published instant application 2021/0064177 A1. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692